Title: From John Adams to Josiah, III Quincy, 15 January 1811
From: Adams, John
To: Quincy, Josiah, III



Dear Sir:—
Quincy, January 15, 1811.

I thank you for two presents, the Message and the documents. Mr. Madison follows the example of Mr. Jefferson in this instance; but is the difference between a speech and a message of much importance? Does the aversion to speeches and the partiality for messages arise or proceed from the spirit of democracy or aristocracy?
The glorious uncertainty of the law is a proverbial expression; and why may we not speak of the glorious uncertainty of politics? It gives you great legislators, philosophers, and orators ample scope for all your genius, experience, sagacity, and eloquence. What can be more glorious for the notables of all parties?
An old man, however, in his sixteenth lustre, would not willingly exchange for all your glories such a morning as this, when, unencumbered with the least responsibility for anything, he sees the sun rising in an atmosphere as clear as crystal, after an imprisonment of a fortnight or three weeks by bad weather.
We have now the third flight of beautiful snow and fine sleighing. The two former were dissipated in two or three days. This I hope will last till you come home. The blustering and bullying of France and England disturb me much less than the freezing and thawing of this winter. I know, with submission, that all their power and all their policy can do no more finally than compel Hercules to feel his strength and show his wit.
I am, sir, as ever, your friend and humble servant,
J. Adams.